Citation Nr: 0010357	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1985.

This appeal arises from an October 1997 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which  (in part) denied 
the veteran's claim for service connection for a heart 
disorder.  In that rating decision, the RO also granted 
service connection for the veteran's post bilateral inguinal 
hernia repairs and assigned a 20 percent rating, effective 
July 30, 1997.  The veteran has not appealed that 
determination and, therefore, that matter is not currently 
before the Board of Veterans' Appeals (Board).

The veteran indicated that she wanted a hearing before the 
RO, but she failed to appear for her November 1998 hearing.  
A Board hearing was scheduled in May 1999, and later canceled 
when the veteran advised the Board that she would be unable 
to attend and that, instead, her service organization would 
provide her representation.  

After expiration of the 90-day period following notification 
that the appellate record had been transferred and her appeal 
had been certified to the Board for review, the Board notes 
that the veteran submitted additional evidence in support of 
her claim in September 1999.  Her submission was accompanied 
by a waiver of her right to have the RO consider the 
evidence.  Since the submitted evidence was not generated 
until after expiration of the 90-day period, the Board finds 
that there was good cause for the delay and accepts the 
evidence for consideration.  38 C.F.R. § 20.1304(b) (1999).  
In October 1999, the veteran's personal representative 
submitted additional medical records.  Although the second 
submission was unaccompanied by a similar waiver, the Board 
notes that the evidence was not generated until after the 90-
day period, that the evidence appeared to be the second part 
of that which was provided in September 1999, and that the 
evidence was submitted at the veteran's request, the Board 
finds that there was good cause for delay.  38 C.F.R. 
§ 20.1304(b) (1999).   Since the October 1999 evidence is 
cumulative, the case need not be remanded to the RO for a 
Supplemental Statement of the Case.  38 C.F.R. § 19.31 
(1999).
   

FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a heart disorder.


CONCLUSION OF LAW

The veteran's claim of service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Where the condition noted during service is not, in 
fact, shown to be chronic, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted where there is a showing of continuity of 
symptomatology after discharge, and competent evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The threshold question to be answered is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim, for service connection for a 
heart disorder, is well grounded, meaning plausible.  If she 
has not submitted a well-grounded claim, there is no VA duty 
to assist her in developing her claim, and her appeal must 
fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  See also Morton v. West, No 96-1517 (U.S. 
Vet. July 14, 1999) (holding that absent submission and 
establishment of a well-grounded claim, the VA cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well-grounded claim requires medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and competent evidence of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The medical records include diagnoses of tachycardia and a 
heart condition, consisting of irregular beats, which are 
either mild atrial or ventricular ectopy and are not a major 
problem.  Thus, there is evidence of a current disability.  
Such evidence is sufficient to meet the first of the three 
basic requirements for a well-grounded claim.

The evidence in the record is insufficient to meet the second 
requirement for a well-grounded claim.  According to entries 
in the service medical records, the veteran was treated for 
arrhythmia, which was resolved while on active duty.  Records 
in January 1984 note that the veteran was concerned that 
stress at work contributed to the arrhythmia.  It was 
considered that this may be a part as no  etiology had been 
revealed as an underlying cause.  However, an abnormality of 
heart action or heart sounds does not denote a chronic heart 
disorder.  38 C.F.R. § 3.304(b) (1999). The veteran marked 
"no"for whether she had heart problems and "no" for 
palpitation or pounding heart in the medical history section 
of her November 1985 discharge examination.  She reported she 
was in good health and was not taking any medications.  No 
cardiovascular disorder was noted on her discharge physical 
by the separation examiner.  Her heart and vascular system 
was reported to be normal on clinical evaluation.  Thus, 
there is no evidence of a chronic heart disorder in service.

Assuming for argument that the veteran has presented evidence 
sufficient to satisfy the second requirement for a well-
grounded claim, the claim is, nonetheless, not well grounded 
because the record does not include any medical reports 
referring to a nexus between the veteran's current heart 
disorder and her arrhythmia in service. Although the VA 
doctor in a September 1997 examination recorded a history of 
a "heart condition" consisting "of occasional irregular 
heart beats associated with some slight shortness of 
breath," as related by the veteran, a physician's 
reiteration of such history does not constitute medical 
evidence.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A January 1998, HCA Trident Regional Health System emergency 
room report indicated no history of heart disease.  
Similarly, like the VA doctor in September 1997, all other VA 
or private doctors who indicated a prior heart disorder as 
related by the veteran, did not connect any current disorder 
to the veteran's active service. 

Nor does the record reflect competent evidence of a 
continuity of symptomatology, which has been linked to 
service.  The earliest reference to a heart disorder 
diagnosis or treatment after separation was recorded in 
September 1997.  The additional medical evidence submitted by 
the veteran included a VA hospital report dated in June 1999.  
The veteran complained of having a racing heart and that she 
had her first episode one year earlier.  No link to service 
was indicated.  

Evidentiary assertions by the veteran and lay persons must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Although lay 
testimony may be used to show service connection by 
continuity of symptomatology, as well as to show a nexus 
between the continuity of symptomatology and the present 
condition when "such a relationship is one as to which a lay 
person's observation is competent," Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997), a lay person is not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
condition.  Id.  The veteran's contentions regarding her in-
service arrhythmia has been considered; however, as a lay 
person, she has no competence to explain the etiology of her 
disorder.  The veteran's lay assertions in this regard will 
not suffice to make her service connection claim for a heart 
disorder well grounded.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In view of the absence of necessary medical evidence of a 
nexus, the veteran has not met all three requirements for a 
well-grounded claim.  Therefore, the claim for service 
connection for a heart disorder is implausible and not well 
grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this instance, the RO fulfilled its obligation under 
section 5103(a) in the statement of the case which informed 
the veteran of the reasons for the denial of his claim.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.



ORDER


The claim for service connection for a heart disorder is 
denied as not well grounded.


		
STEVEN L. COHN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


